DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-22) in the reply filed on 2/7/22 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/20 and 1/20/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abedin et al. (“Highly Nondegenerate femtosecond four-wave mixing in tapered microstructured fiber”), cited in the IDS filed 1/20/22.
Re. Claim 8, Abedin et al. discloses an optical device for frequency conversion based on adiabatic four wave mixing to produce an idler laser beam (pg. 1384, col. 1 line 21 through col. 2 line 25), comprising: 
a pump laser module (i.e. Ti: Sapphire pump source) to produce a pump laser beam having pump laser pulses at pump laser wavelengths (e.g. 810 nm) (Fig. 1, pg. 1384, col. 2 lines 9-13); 
15a signal laser beam module (i.e. OPO) to produce a signal laser beam having signal laser pulses at a signal laser wavelength (e.g. 1540 nm) (pg. 1384, col. 2 lines 9-13 and 26 through pg. 1385, col. 1 line 3); 
a segment of fiber (i.e. T-ASMF) having an input port (i.e. ASMF with 25 cm length) and an output port (i.e. ASMF with 10 cm length), the input port coupled to receive the signal laser beam and the pump laser beam (pg. 1385, col. 1 lines 1-10) to exhibit a spatially varying optical dispersion as an adiabatic four wave mixing medium (pg. 1385, col. 1 lines 11-28, Fig. 1) to convert energy at the signal laser wavelength (e.g. 1540 nm) into the idler 20laser beam at a signal wavelength (e.g. 537-575 nm) shorter than the signal laser wavelength (pg. 1384, col. 1 lines 21-30); and 
an output port coupled to the output port of the segment of fiber to select the idler laser beam as an output of the optical device (Fig. 1, pg. 1384, col. 2 lines 7-9).
Re. Claim 11, Abedin et al. discloses the segment of fiber tapers from the input port 10towards the output port of the segment of fiber (Fig. 1, pg. 1384, col. 1 lines 31-33).

Re. Claim 15. The device as in claim 13, wherein the PCF includes a solid core with high numerical apertures (pg. 1384, col. 2 lines 13-22).  
Re. Claim 16. The device as in claim 8, wherein the segment of fiber includes a hollow capillary 25fiber (pg. 1384, col. 2 lines 13-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedin et al. (“Highly Nondegenerate femtosecond four-wave mixing in tapered microstructured fiber”).
Re. Claim 14, Abedin et al. discloses the optical device as discussed above, including the use of a solid-core photonic crystal fiber (pg. 1384, col. 1 line 25).
However, Abedin et al. fails to disclose the use of a photonic crystal fiber with an air-core, instead of a solid-core.
Air-core photonic crystal optical fibers are well known in the art, and suitable for the four-wave mixing arrangement described in Abedin et al., and as such one of ordinary skill would have found the claimed arrangement obvious at the time the invention was effectively filed.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007). “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedin et al. (“Highly Nondegenerate femtosecond four-wave mixing in tapered microstructured fiber”) and Tan (US 10,873,302 B2).
Re. Claim 19, Abedin et al. discloses an optical device for adiabatic frequency conversion of light (Fig. 1, pg. 1384, col. 2 lines 9-26), comprising: 
an optical path to combine signal beam and pump beams (Fig. 1, pg. 1384, col. 2 lines 9-13); and 
an optical waveguide (i.e. T-ASMF) including an input port (i.e. ASMF with 25 cm length) and an output port (i.e. ASMF with 10 cm length), the input port directing the combined signal beam and first and second pump beams (pg. 1385, col. 1 lines 1-10), the optical waveguide structured to have a 15spatial tapering from the input port towards the output port with an adiabatic taper rate (Fig. 1, pg. 1384, col. 1 lines 31-33) to cause adiabatic four wave mixing (pg. 1385, col. 1 lines 11-28, Fig. 1) which produces an idler beam at an idler wavelength (e.g. 537-575 nm) different from wavelengths of the signal beam (e.g. 1540 nm) and pump beam (e.g. 810 nm) (pg. 1384, col. 1 lines 21-30).
first and second pump beams.
Tan discloses an optical device 1b using first and second pump beams 7a/7b, combined with a signal beam 5 and propagated through a four wave mixing transmission line 3, to produce an idler beam 9 at an idler wavelength different from the wavelengths of the signal beam and the first and second pump beams (Figs 2A-2B; col. 7 lines 29-50).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Tan illustrates first and second pump beams are suitable for the production of an idler beam via a four wave mixing process.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 9, 10, 12, 17, 18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claim 9, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein the segment of fiber includes a spatially tapered 25fiber with an adiabatic taper rate satisfying a condition for adiabatic four wave mixing, wherein the condition for adiabatic four wave mixing includes the mathematical expressions as recited in the claim, in combination with the remaining limitations of the claims.
Re. Claim 10, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein a photon conversion ratio of the segment of fiber is expressed by the mathematical relationship as required by the claim, in combination with the remaining limitations of the claims.
Re. Claim 12, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein the input port of the segment of fiber has a negative wave-vector mismatch and the output port of the segment of fiber has a positive wave- vector mismatch, in combination with the remaining limitations of the claims.
Re. Claim 17, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein the segment of fiber includes a spatially untapered fiber with an adiabatic pressure gradient with rate satisfying a condition for adiabatic four wave mixing, wherein the condition for adiabatic four wave mixing includes the mathematical expressions as recited in the claim, in combination with the remaining limitations of the claims.
Re. Claim 18, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein the segment of fiber includes a type of fiber in 5which a longitudinally varying spatial structure or pressure gradient are used to satisfy a condition for adiabatic four wave mixing, wherein the condition for adiabatic four wave mixing includes the mathematical expressions as recited in the claim, in combination with the remaining limitations of the claims.
Re. Claim 20, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein the optical waveguide is structured for the 20adiabatic four wave mixing to satisfy the mathematical relationship as required by the claim, in combination with the remaining limitations of the claims.
Re. Claim 21, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein the input port of the optical waveguide has a 25negative wave-vector mismatch and the output port of the segment of fiber has a positive wave- vector mismatch, in combination with the remaining limitations of the claims.
Re, Claim 22, the prior art does not disclose or reasonably suggest a device as required by the claim, specifically wherein the input port of the optical waveguide has a positive wave-vector mismatch at an input port and a negative wave-vector mismatch at an output 30port, in combination with the remaining limitations of the claims.
highlighted above in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/3/22